Citation Nr: 1501620	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  14-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty from June 1968 to April 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam and was not exposed to Agent Orange during his service in Thailand.
 
2. Diabetes mellitus was not present within one year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  While the Veteran was not afforded a VA examination and no VA medical opinion was provided in response to this claim, the Board finds that no VA examination or opinion is necessary, because the evidence currently of record is sufficient to decide the claim.  The competent evidence of record already establishes that the Veteran has been diagnosed as having diabetes mellitus, type II, it does not show that such disability is related to the Veteran's active service, and the Board finds, as is described below, the Veteran was not exposed to herbicides on active service.  Therefore, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in developing the Veteran's claim, VA obtained the Veteran's service personnel records.  Although the RO attempted to verify the Veteran's account of having been exposed to herbicides while at Korat Army Base in Thailand, the efforts were unsuccessful.  A formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Thailand was made in January 2014, and associated with the claims file.

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II. Service Connection

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no chronic condition during service, then evidence of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus, type II.  38 C.F.R. § 3.309(e) (2014).

Further, Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  This includes U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the base perimeter anytime between February 28, 1961 and May 7, 1975.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q. 

The Veteran is currently diagnosed with diabetes mellitus, type II, and is being treated by both private physicians and at a VA hospital.  The Veteran was first diagnosed with diabetes mellitus, type II, in 2005 and has been treated for diabetes since that time.  See February 2005 private treatment record.  The record reflects and the Veteran does not dispute that the disability at issue was not present within one year after his discharge from service, and there is no other evidence of record showing that this was the case.  He also does not allege that he had any service in the Republic of Vietnam, and there is no other evidence of record suggesting that he did. 

The Veteran asserts that he was exposed to herbicides while he served at Korat Air Base in Thailand and seeks entitlement to service connection for diabetes mellitus, type II, as due to in-service herbicide exposure.  The Veteran's DD-214 states that his military occupational specialty was medical supplier.  His personnel records show that he was stationed in Thailand from April 1969 to April 1970, and his service treatment records corroborate that he was located at Korat Air Base.  The Veteran contends in a November 2011 statement that while he was stationed at Korat Air Base, his duties included receiving and distributing medical supplies there and to other bases in Thailand.  He was also in charge of destroying expired medicine at the 133rd medical supply building, which was located near the perimeter of the base.  He asserted he saw spraying of the foliage and fence line and never wore any protective clothing or a mask.  He stated he was sent to sick bay on some occasions from being nauseated.  Spraying was further done around the "hooches," which were also located near the perimeter and he inhaled the spray.  During his November 2013 RO hearing, the Veteran further contended he did some guard duty around the perimeter as well.  He also noted he saw people on machines near the perimeter that were spraying the area.  He stated he reported smoke inhalation after burning the medicines.

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

As will be discussed in detail, the Board finds that the evidence fails to support that the Veteran himself was exposed to herbicides while in service at Korat or otherwise.  The Veteran has not supplied specific corroborative details concerning how his service in Thailand resulted in his exposure to herbicides.  A December 1969 service personnel record noted the Veteran was at Sweet Heart Alley in Korat, Thailand when he violated a lawful general order and the Veteran resisted being lawfully apprehended.  It further reported at Raja Bungalows in Korat, Thailand, the Veteran assaulted a military policeman.  Thus, the record indicates the Veteran was in Korat, Thailand and at those particular locations on those days.

However, even taking the Veteran's testimony into account, the Board finds that the evidence does not support a finding that the Veteran regularly had contact with the base perimeter.  He indicated that he lived and worked in buildings that were near the perimeter.  However, the VBA memorandum specifically references servicemembers or units with regular contact with the base perimeter (emphasis added).  The Veteran has not alleged that he had such regular contact, and his service personnel records indicate that he did not have a military occupational specialty that would require him to have regular contact with the base perimeter.

Additionally, while the Veteran asserted he went to sick bay on some occasions complaining of nausea, a March 1970 service medical record noted the Veteran went to sick bay for feeling nauseated and having congestion of the chest, but the record notes this visit to sick bay took place in California, not Thailand.  Service medical records reflect the Veteran's sugar levels and urinalysis were negative at enlistment in March 1968 and negative at separation in March 1970.  The remainder of the Veteran's service medical records is silent for any symptoms related to diabetes mellitus, type II or herbicide exposure.  

While the Veteran submitted photos of Korat showing living quarters and perimeter fences in support of his claim and he has stated he saw machines spraying vegetation on the perimeter, he has not otherwise provided any information with which VA could use to substantiate his allegation and, as stated above, he has not alleged that his duties caused him to have regular contact with the base perimeter.

VA Fast Letter 09-20 (May 6, 2009) provides information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  In this case, as noted, the JSRRC coordinator was unable to corroborate the Veteran's exposure to tactical herbicides while in Korat.  Furthermore, the JSRRC concluded that the statements and evidenced did not contain enough substantiated evidence to overturn the guidance of the C and P Service Memorandum.  

The above materials reflect that the Veteran did not serve in Thailand during the period from February 28, 1961, to May 7, 1965, in which Agent Orange exposure may have been possible, and he has not provided any information with which VA may determine that he patrolled or had regular contact with the perimeter of any base in Thailand.  Furthermore, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Thus, in this case, the Board is unable to corroborate the Veteran's exposure to herbicides while stationed in Korat.  

The Board has not found the Veteran's written statements concerning his alleged herbicide exposure to be sufficiently probative to support his contention that he was exposed to herbicides in service, and the JSRRC determined that the information provided by the Veteran did not contain enough substantiated evidence to overturn the guidance of the C and P Service Memorandum.  In addition, the Veteran has not alleged any other specific circumstance that would have resulted in him having any contact with herbicides in service.  Accordingly, the Board concludes that the preponderance of the evidence shows that the Veteran was not exposed to herbicides in service.  As such, presumptive service connection on this basis is not warranted.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).

The Veteran further contends he was exposed to fumes from burning medication that caused him to develop diabetes mellitus, type II.  However, he provides no basis for this opinion, no reasoning for his contention, and no competent evidence to support this assertion.  Diabetes mellitus, type II, potentially developing from exposure to burning medication that occurred in 1970 is not the kind of opinion that the Veteran, a layperson, is competent to provide.  A conclusion of this kind requires specialized scientific or medical knowledge to understand the impact of burning medication on resulting in any disease or injury.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, this assertion or opinion is afforded no probative value.

As noted above, service medical records reflect the Veteran's sugar levels and urinalysis were negative at enlistment in March 1968 and negative at separation in March 1970.  Furthermore, service medical records are silent for any symptoms related to diabetes mellitus, type II.  The first post-service treatment record related to diabetes mellitus was not until June 2001. 

After review of the evidence, lay and medical, the Board finds that the weight of the evidence does not support direct service connection for diabetes mellitus.  There is no evidence of complaints related to, treatment for, or diagnosis of diabetes mellitus during active service, and no evidence of symptoms, treatment, or diagnosis of diabetes until over 30 years after service separation.  See June 2001 private treatment record noting the Veteran has a history of borderline glucose.  As such, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus, type II, on a direct basis and presumptive basis is not warranted, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER


Service connection for diabetes mellitus, Type II, claimed as due to herbicide exposure, is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


